DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18, 20-28, 30, 31, 36, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 6, 12, 20, 24, 30, 31, 36 and 37 recite terminology “first horizontal direction” and “second horizontal direction” which make the claims confusing and unclear. For example, claim 2 recite “2. The non-volatile memory of claim 1, wherein each of the first memory group (R1, Fig.7) and third memory group (R3, Fig.7) includes word lines (WLa and WLc, Fig.7) extending in a first horizontal direction and bit lines (BLa, BLc, Fig.7) extending in a second horizontal direction, and each of the second memory group (R2, Fig.7) and fourth memory group (R4, Fig.7) includes word lines (WLb, WLd, Fig.7) extending in the second horizontal direction and bit lines extending in the first horizontal direction.” The world lines and bit lines are perpendicular to each other that means when the world lines are in horizontal direction, the bit line must be in vertical direction. Claims 2, 6, 12, 20, 24, 

Allowable Subject Matter
Claims 1, 19, 29, 32-33, 35, 38-45 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato (US 8,896,046) disclose a 3D semiconductor memory device.
Lee (US 2016/0322376) disclose three dimensional semiconductor device.
Hsiung et al (US 2019/0088335) disclose an increased terrace configuration for non-volatile memory.





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        03/12/2021